 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CLIFFORD ALAN DILBERT,                            No. 1:20-cv-01835-NONE-JLT (HC)
12                       Petitioner,                    ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS, DISMISSING
13           v.                                         PETITION FOR WRIT OF HABEAS
                                                        CORPUS, DIRECTING CLERK OF COURT
14    R. FISHER, Warden,                                TO ASSIGN DISTRICT JUDGE AND CLOSE
                                                        CASE, AND DECLINING TO ISSUE
15                       Respondent.                    CERTIFICATE OF APPEALABILITY
16                                                      (Doc. Nos. 1, 8)
17

18          Petitioner is a state prisoner proceeding in propria persona with a petition for writ of

19   habeas corpus pursuant to 28 U.S.C. § 2254. On January 11, 2021, the assigned magistrate judge

20   issued findings and recommendations recommending that the petition pending before the court be

21   dismissed. (Doc. No. 8.) These findings and recommendations were served upon all parties and

22   contained notice that any objections thereto were to be filed within thirty (30) days from the date

23   of service. (Id. at 4.) On January 21, 2021, petitioner filed objections to the magistrate judge’s

24   findings and recommendations. (Doc. No. 11.)

25          In his objections, petitioner reiterates arguments previously raised in his petition and again

26   seeks his release from incarceration due to the alleged continuing unreasonable risk of petitioner’s

27   exposure to COVID-19 resulting from existing unsafe prison conditions and the risk to petitioner

28   of rapid death or serious injury due to complications from COVID-19 because of his advanced
                                                       1
 1   age and/or medical infirmities. (See id.) Specifically, petitioner states that he “is challenging the

 2   conditions of confinement brought on by the pandemic,” and that his “habeas, as such, can be

 3   heard on the merits within the Federal District in which he is housed as it does not relate to his

 4   conviction, but ongoing conditions of confinement brought on by the unique circumstances of the

 5   Covid pandemic . . .” (Id. at 9.)

 6          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

 7   de novo review of the case. Having carefully reviewed the entire file, including petitioner’s

 8   objections, the court concludes that the magistrate judge’s findings and recommendations are

 9   supported by the record and proper analysis. As explained by the magistrate judge, a civil rights

10   action brought pursuant to 42 U.S.C. § 1983, not a federal habeas petition, is the proper method

11   for a prisoner to challenge the conditions of his confinement. (See Doc. No. 8 at 3.) Furthermore,

12   if “petitioner is seeking compassionate release pursuant to 18 U.S.C. § 3582 due to the risks

13   posed to him by the COVID-19 pandemic, his request is before the wrong court, because ‘[o]nly

14   the sentencing court can entertain such requests.’” (Id. (citations omitted).) By petitioner’s own

15   admissions, he seeks relief beyond the scope of a federal habeas petition and thus, his petition

16   must be dismissed.

17          In addition, the court declines to issue a certificate of appealability. A state prisoner

18   seeking a writ of habeas corpus has no absolute entitlement to appeal a district court’s denial of

19   his petition, and an appeal is only allowed in certain circumstances. 28 U.S.C. § 2253; Miller-El

20   v. Cockrell, 537 U.S. 322, 335–36 (2003). If a court denies a petitioner’s petition, the court may
21   only issue a certificate of appealability when a petitioner makes a substantial showing of the

22   denial of a constitutional right. 28 U.S.C. § 2253(c)(2). To make a substantial showing, the

23   petitioner must establish that “reasonable jurists could debate whether (or, for that matter, agree

24   that) the petition should have been resolved in a different manner or that the issues presented

25   were ‘adequate to deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473,

26   484 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 (1983)).
27          In the present case, the court finds that petitioner has not made the required substantial

28   showing of the denial of a constitutional right to justify the issuance of a certificate of
                                                         2
 1   appealability. Reasonable jurists would not find the court’s determination that petitioner is not

 2   entitled to federal habeas corpus relief to be debatable, wrong, or deserving of encouragement to

 3   proceed further. Thus, the court declines to issue a certificate of appealability.

 4          Accordingly, the court orders as follows:

 5          1.      The findings and recommendations, filed January 11, 2021 (Doc. No. 8), are

 6                  adopted;

 7          2.      The petition for writ of habeas corpus is dismissed;

 8          3.      The Clerk of Court is directed to assign a district judge to this case for the purpose

 9                  of closing the case and then to close the case; and

10          4.      The court declines to issue a certificate of appealability.

11   IT IS SO ORDERED.
12
        Dated:     April 30, 2021
13                                                      UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
